DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,978,011 to Jacob et al.


Regarding claim 1.  Jacob discloses a method (Abstract, Fig. 8a-8b, “procedure involves the maximization of shadow colors and utilizes both CMY and K color values and the CMY color values for the three component neutral axis vector values derived in steps 100-108. The goal of the maximizing procedure is, for any given hue, to determine what level of gray component removal and undercolor removal is to be used to transition from a maximum chroma point (a most colorful point) to a black point” column 6, lines 22-29), comprising: 
receiving a color table having a plurality of nodes, each node corresponding with a color input in a first color space and providing a print output in a second color space to a medium, a set of the plurality of nodes arranged in a vector of first color perception parameter according to an order of an increasing second color perception parameter in the first color space to an end node of the set of the plurality of nodes (Fig. 5 & 8a, “In host processors, colors are specified for display on monitors as varying amounts of red, green and blue (RGB). Printers use a different colorant set composed of Cyan, Magenta, Yellow and Black toners. Translating RGB color values into CMY color values can be accomplished by formulas of varying complexity, the most simple being C=1-R; M=1-G; and Y=1-B. Black can be produced by equal amounts of CMY. If the darkest black is required, and the printer uses CMY to create the black color, then 300% toner will need to be deposited on the paper (i.e., 100% density quantities of each of the three primary colors). Under such circumstance, as indicated above, toner can run off the page or may not fuse properly to the page. Further, since CMY toners are transparent, the blackest black may not be obtainable using only CMY toners. 
(11)   When K toner is used to create black, little, if any, CMY needs to be used, resulting in a savings in toner. Determining the amount of K toner to use and how much CMY not to use when creating black, is termed "color separation". Further, determining how much K toner to use to replace equal amounts of CMY toner is called "gray component replacement" or GCR. For any CMY color, when all of the component colors take the value of the minimum color component (i.e., of C, M or Y), the result is called the "gray component"”, column 3, line 50, - column 4, line 7; “Initially, a plurality of N hue values are selected (step 112, FIG. 8a). The number of hues selected is arbitrary, but must provide enough resolution to minimize interpolation artifacts between hues later in the procedure. It is preferred that at least 12 equally spaced hues be selected (e.g. from 0-360.degree. in the XY plane shown in FIG. 1a). 
(42)   For each selected hue, a two-dimensional array 30 of CMYK colored geometric figures is created (see FIG. 5), with the color values selected to maintain the same hue. Along the X axis of the array, the K toner level is increased from 0-100% and along the Y axis of the array, the colors of the geometric figures evidence an increasing ratio of CMY process black (i.e., gray balanced amounts of the three component, CMY toners determined in steps 100-110) to the chroma toners. Each of the squares shown in FIG. 5 evidences a color in accordance with the specific ratio of CMY process black to chroma toner and K toner amount”, column 6, lines 30-62); 
(Fig. 8a, “Next, array 30 is printed and (see step 116) each square is subjected to a spectrophotometric analysis. The derived color values are then analyzed to determine which square evidences a maximum chroma value (i.e., a step near the lower left-hand corner of array 30) and the CMY and K values for the step are saved, as well as corresponding HIC values (step 118). Thereafter, any square having a greater luminance value than the maximum chroma value step is eliminated, as only darker colors are of interest in this portion of the procedure (step 120). Until there are no more squares left (decision step 121), the process repeats steps 118 and 120 until all maximum CMYK chroma values have been determined and stored”, column 6, line 63 – column 7, line 7); and 
replacing a print output corresponding with the end node with a print output corresponding with the node of the set of the plurality of nodes providing the peak amount of the second color perception parameter on the medium (Fig. 8b, “Thereafter, any square having a greater luminance value than the maximum chroma value step is eliminated, as only darker colors are of interest in this portion of the procedure (step 120). Until there are no more squares left (decision step 121), the process repeats steps 118 and 120 until all maximum CMYK chroma values have been determined and stored. 
(45)   Next (step 122), a path is determined from the square evidencing the maximum CMYK chroma value to a square evidencing a blackest CMYK color value (generally the square in the upper right hand corner of array 30) using all of the intermediate selected color values. The saved CMYK values are used to derive further CMYK color values which combine to describe the path (by interpolation of points from the square evidencing the maximum chroma value to the square evidencing the darkest black value). After averaging, to smooth discontinuities, the CMYK and corresponding HIC coordinate values for the derived path, are saved (step 124)”, column 7, lines 2-20).  

Regarding claim 4. Jacob discloses wherein the first color perception parameter is hue and the second color perception parameter is chroma (Fig. 8a, “Next, array 30 is printed and (see step 116) each square is subjected to a spectrophotometric analysis. The derived color values are then analyzed to determine which square evidences a maximum chroma value (i.e., a step near the lower left-hand corner of array 30) and the CMY and K values for the step are saved, as well as corresponding HIC values (step 118).”, column 6, line 63 – column 7, line 2).  

Regarding claim 5. Jacob discloses wherein the color vector corresponds with a primary color in the second color space (Fig. 5, “Initially, a plurality of N hue values are selected (step 112, FIG. 8a). The number of hues selected is arbitrary, but must provide enough resolution to minimize interpolation artifacts between hues later in the procedure. It is preferred that at least 12 equally spaced hues be selected (e.g. from 0-360.degree. in the XY plane shown in FIG. 1a)”, column 6, lines 30-36).  

(Fig. 5, “Initially, a plurality of N hue values are selected (step 112, FIG. 8a). The number of hues selected is arbitrary, but must provide enough resolution to minimize interpolation artifacts between hues later in the procedure. It is preferred that at least 12 equally spaced hues be selected (e.g. from 0-360.degree. in the XY plane shown in FIG. 1a)”, column 6, lines 30-36).  

Regarding claim 8. Jacob discloses adjusting the replaced print output based on a hue angle of the set of nodes of the plurality of nodes in the vector (“FIG. 1a illustrates a printer color space which is a three-dimensional mathematical representation of the colors that the printer can create. The three orthogonal axes represent orthogonal (i.e., primary) colors. The amount of Ink (Lightness) is represented as a measure along the Z axis; chroma is represented as a value indicative of the strength or weakness of a color, plotted along a corresponding axis falling in the XY plane; and hue is defined by an angle (theta) of a vector which is indicative of a particular color (as defined by the ratio of primary inks)”, column 3, lines 14-23; “Next (step 122), a path is determined from the square evidencing the maximum CMYK chroma value to a square evidencing a blackest CMYK color value (generally the square in the upper right hand corner of array 30) using all of the intermediate selected color values. The saved CMYK values are used to derive further CMYK color values which combine to describe the path (by interpolation of points from the square evidencing the maximum chroma value to the square evidencing the darkest black value). After averaging, to smooth discontinuities, the CMYK and corresponding HIC coordinate values for the derived path, are saved (step 124)”, column 7, lines 9-20).  

Regarding claim 9. Jacob discloses calibrating the nodes of the color table based on the replaced print output ( “Color separation is accomplished (see FIG. 11) by inputting CMY printer color values and first converting each inputted CMY value to HIC color space (step 136). Next, the resulting HIC coordinates for each CMY color are utilized to extract CMY and K toner values from the color separation data, one color at a time. As an input CMY color value will rarely match the derived CMYK color values, a tri-linear interpolation is used to extract each color value by interpolating from the three nearest corresponding CMYK values (step 138). Thereafter, the calculated color values are then input to a conversion table (step 140) which is then utilized in converting CMY printer color input values to CMYK values”, column 7, lines 45-57).  

Regarding claim 10. Jacob discloses wherein the color vector is arranged from blue to black and the second color perception parameter is chroma (Fig. 5, “Initially, a plurality of N hue values are selected (step 112, FIG. 8a). The number of hues selected is arbitrary, but must provide enough resolution to minimize interpolation artifacts between hues later in the procedure. It is preferred that at least 12 equally spaced hues be selected (e.g. from 0-360.degree. in the XY plane shown in FIG. 1a)”, column 6, lines 30-35, “Next, array 30 is printed and (see step 116) each square is subjected to a spectrophotometric analysis. The derived color values are then analyzed to determine which square evidences a maximum chroma value (i.e., a step near the lower left-hand corner of array 30) and the CMY and K values for the step are saved” column 6, lines 63-67).  

Regarding claim 11. Jacob discloses a system (Abstract), comprising: 
a memory to store a set of instructions; and a processor (column 3, lines 50-64) to execute the set of instructions to: 
receive a color table for an energy-imaging printing device, the color table having a plurality of nodes, each node corresponding with a color input in a first color space and providing a print output in a second color space to a medium, a set of the plurality of nodes arranged in a vector of first color perception parameter, the vector according to an order of an increasing second color perception parameter in the first color space to an end node of the set of the plurality of nodes (Fig. 5 & 8a, “In host processors, colors are specified for display on monitors as varying amounts of red, green and blue (RGB). Printers use a different colorant set composed of Cyan, Magenta, Yellow and Black toners. Translating RGB color values into CMY color values can be accomplished by formulas of varying complexity, the most simple being C=1-R; M=1-G; and Y=1-B. Black can be produced by equal amounts of CMY. If the darkest black is required, and the printer uses CMY to create the black color, then 300% toner will need to be deposited on the paper (i.e., 100% density quantities of each of the three primary colors). Under such circumstance, as indicated above, toner can run off the page or may not fuse properly to the page. Further, since CMY toners are transparent, the blackest black may not be obtainable using only CMY toners. 
(11)   When K toner is used to create black, little, if any, CMY needs to be used, resulting in a savings in toner. Determining the amount of K toner to use and how much CMY not to use when creating black, is termed "color separation". Further, determining how much K toner to use to replace equal amounts of CMY toner is called "gray component replacement" or GCR. For any CMY color, when all of the component colors take the value of the minimum color component (i.e., of C, M or Y), the result is called the "gray component"”, column 3, line 50, - column 4, line 7; “Initially, a plurality of N hue values are selected (step 112, FIG. 8a). The number of hues selected is arbitrary, but must provide enough resolution to minimize interpolation artifacts between hues later in the procedure. It is preferred that at least 12 equally spaced hues be selected (e.g. from 0-360.degree. in the XY plane shown in FIG. 1a). 
(42)   For each selected hue, a two-dimensional array 30 of CMYK colored geometric figures is created (see FIG. 5), with the color values selected to maintain the same hue. Along the X axis of the array, the K toner level is increased from 0-100% and along the Y axis of the array, the colors of the geometric figures evidence an increasing ratio of CMY process black (i.e., gray balanced amounts of the three component, CMY toners determined in steps 100-110) to the chroma toners. Each of the squares shown in FIG. 5 evidences a color in accordance with the specific ratio of CMY process black to chroma toner and K toner amount”, column 6, lines 30-62); 
(Fig. 8b, “Thereafter, any square having a greater luminance value than the maximum chroma value step is eliminated, as only darker colors are of interest in this portion of the procedure (step 120). Until there are no more squares left (decision step 121), the process repeats steps 118 and 120 until all maximum CMYK chroma values have been determined and stored. 
(45)   Next (step 122), a path is determined from the square evidencing the maximum CMYK chroma value to a square evidencing a blackest CMYK color value (generally the square in the upper right hand corner of array 30) using all of the intermediate selected color values. The saved CMYK values are used to derive further CMYK color values which combine to describe the path (by interpolation of points from the square evidencing the maximum chroma value to the square evidencing the darkest black value). After averaging, to smooth discontinuities, the CMYK and corresponding HIC coordinate values for the derived path, are saved (step 124)”, column 7, lines 2-20); and 
replace a print output corresponding with the end node with a print output corresponding with the node of the set of the plurality of nodes providing the peak amount of the second color perception parameter on the medium (“Thereafter, any square having a greater luminance value than the maximum chroma value step is eliminated, as only darker colors are of interest in this portion of the procedure (step 120). Until there are no more squares left (decision step 121), the process repeats steps 118 and 120 until all maximum CMYK chroma values have been determined and stored. 
(45)   Next (step 122), a path is determined from the square evidencing the maximum CMYK chroma value to a square evidencing a blackest CMYK color value (generally the square in the upper right hand corner of array 30) using all of the intermediate selected color values. The saved CMYK values are used to derive further CMYK color values which combine to describe the path (by interpolation of points from the square evidencing the maximum chroma value to the square evidencing the darkest black value). After averaging, to smooth discontinuities, the CMYK and corresponding HIC coordinate values for the derived path, are saved (step 124)”, column 7, lines 2-20).  

Regarding claim 12. Jacob discloses instructions to measure chroma of a printed patch corresponding with each node of the set of nodes in the color vector (“For each selected hue, a two-dimensional array 30 of CMYK colored geometric figures is created (see FIG. 5), with the color values selected to maintain the same hue. Along the X axis of the array, the K toner level is increased from 0-100% and along the Y axis of the array, the colors of the geometric figures evidence an increasing ratio of CMY process black (i.e., gray balanced amounts of the three component, CMY toners determined in steps 100-110) to the chroma toners. Each of the squares shown in FIG. 5 evidences a color in accordance with the specific ratio of CMY process black to chroma toner and K toner amount. 
(43)   Before array 30 is printed, a maximum toner limit of the printer is applied. The maximum toner limit is the amount of toner which can be handled by the printer so as to achieve an acceptable print quality (step 114, FIG. 8a). More specifically, the maximum toner limit is applied by decreasing the amount of CMY process black toner in any given square, in proportion to the maximum amount of CMY toner that is possible. For example, if it is assumed that the maximum CMY process black toner is 300% and the maximum toner limit for a printer is 100%, then the amount of CMY process black toner may be reduced by (i) a linear function, e.g., 2/3 or (ii) a non-linear function, to shift most of the ink reduction into the darker colors. The same function is then applied to lesser values of CMY process black so that the toner quantities in each square are reduced in the same proportion.  Next, array 30 is printed and (see step 116) each square is subjected to a spectrophotometric analysis. The derived color values are then analyzed to determine which square evidences a maximum chroma value (i.e., a step near the lower left-hand corner of array 30) and the CMY and K values for the step are saved, as well as corresponding HIC values (step 118).”, column 6, line 63 – column 7, line 2).  

Regarding claim 13. Jacob discloses instructions to measure hue angle of the printed patch corresponding with each node of the set of nodes in the color vector (“FIG. 1a illustrates a printer color space which is a three-dimensional mathematical representation of the colors that the printer can create. The three orthogonal axes represent orthogonal (i.e., primary) colors. The amount of Ink (Lightness) is represented as a measure along the Z axis; chroma is represented as a value indicative of the strength or weakness of a color, plotted along a corresponding axis falling in the XY plane; and hue is defined by an angle (theta) of a vector which is indicative of a particular color (as defined by the ratio of primary inks)”, column 3, lines 14-23 “Next (step 122), a path is determined from the square evidencing the maximum CMYK chroma value to a square evidencing a blackest CMYK color value (generally the square in the upper right hand corner of array 30) using all of the intermediate selected color values. The saved CMYK values are used to derive further CMYK color values which combine to describe the path (by interpolation of points from the square evidencing the maximum chroma value to the square evidencing the darkest black value). After averaging, to smooth discontinuities, the CMYK and corresponding HIC coordinate values for the derived path, are saved (step 124)”, column 7, lines 9-20).  

Regarding claim 14. Jacob discloses to: 
receive a color table having a plurality of nodes, each node corresponding with a color input in a first color space and providing a print output in a second color space to an energy-activated medium, a set of the plurality of nodes arranged in a vector of first color perception parameter, the vector according to an order of an increasing second color perception parameter in the first color space to an end node of the set of the plurality of nodes (Fig. 5 & 8a, “In host processors, colors are specified for display on monitors as varying amounts of red, green and blue (RGB). Printers use a different colorant set composed of Cyan, Magenta, Yellow and Black toners. Translating RGB color values into CMY color values can be accomplished by formulas of varying complexity, the most simple being C=1-R; M=1-G; and Y=1-B. Black can be produced by equal amounts of CMY. If the darkest black is required, and the printer uses CMY to create the black color, then 300% toner will need to be deposited on the paper (i.e., 100% density quantities of each of the three primary colors). Under such circumstance, as indicated above, toner can run off the page or may not fuse properly to the page. Further, since CMY toners are transparent, the blackest black may not be obtainable using only CMY toners. 
(11)   When K toner is used to create black, little, if any, CMY needs to be used, resulting in a savings in toner. Determining the amount of K toner to use and how much CMY not to use when creating black, is termed "color separation". Further, determining how much K toner to use to replace equal amounts of CMY toner is called "gray component replacement" or GCR. For any CMY color, when all of the component colors take the value of the minimum color component (i.e., of C, M or Y), the result is called the "gray component"”, column 3, line 50, - column 4, line 7; “Initially, a plurality of N hue values are selected (step 112, FIG. 8a). The number of hues selected is arbitrary, but must provide enough resolution to minimize interpolation artifacts between hues later in the procedure. It is preferred that at least 12 equally spaced hues be selected (e.g. from 0-360.degree. in the XY plane shown in FIG. 1a). 
(42)   For each selected hue, a two-dimensional array 30 of CMYK colored geometric figures is created (see FIG. 5), with the color values selected to maintain the same hue. Along the X axis of the array, the K toner level is increased from 0-100% and along the Y axis of the array, the colors of the geometric figures evidence an increasing ratio of CMY process black (i.e., gray balanced amounts of the three component, CMY toners determined in steps 100-110) to the chroma toners. Each of the squares shown in FIG. 5 evidences a color in accordance with the specific ratio of CMY process black to chroma toner and K toner amount”, column 6, lines 30-62); 
determine a node of the set of the plurality of nodes providing a peak amount of the second color perception parameter on the energy-activated medium; and 
replace a print output corresponding with the end node with a print output corresponding with the node of the set of the plurality of nodes providing the peak amount of the second color perception parameter on the energy-activated medium.  

Regarding claim 15. Jacob discloses instructions to rescale the set of nodes in the vector based on the replaced print output corresponding with the end node (“Thereafter, any square having a greater luminance value than the maximum chroma value step is eliminated, as only darker colors are of interest in this portion of the procedure (step 120). Until there are no more squares left (decision step 121), the process repeats steps 118 and 120 until all maximum CMYK chroma values have been determined and stored. 
(45)   Next (step 122), a path is determined from the square evidencing the maximum CMYK chroma value to a square evidencing a blackest CMYK color value (generally the square in the upper right hand corner of array 30) using all of the intermediate selected color values. The saved CMYK values are used to derive further CMYK color values which combine to describe the path (by interpolation of points from the square evidencing the maximum chroma value to the square evidencing the darkest black value). After averaging, to smooth discontinuities, the CMYK and corresponding HIC coordinate values for the derived path, are saved (step 124)”, column 7, lines 2-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob as applied to claim 1 above, and further in view of US Patent No. 6,876,467 to Yamaguchi.


Yamaguchi, in the same area of density adjustment of a printer, teaches wherein the first color space is a red-green-blue color space (“The above object can be accomplished by providing a printer with an automatic density adjusting function that prints a color image on a color photographic paper that has a cyan (C) layer, a magenta (M) layer and an yellow (Y) layer by producing a color of each layer, the printer comprising: a test pattern data producing device that produces test pattern data for printing test patterns of red (R), green (G) and blue (B) colors on the color photographic paper; a printing device that prints the test patterns of R, G and B colors on the color photographic paper according to the test pattern data; a light source that has bright line spectrums of R, G and B colors and throws lights onto the test patterns of R, G and B colors; a light-receiving sensor that has spectral sensitivity characteristics in wavelength areas of R, G and B colors and measures amounts of reflected lights of the test patterns of R, G and B colors; a density measuring device that measures densities of C, M and Y colors according to the amounts of the reflected lights of the test patterns of R, G and B colors that are acquired from the light-receiving sensor; and an adjusting device that adjusts color production of the C, M and Y layers of the color photographic paper so that the measured densities of C, M and Y colors are target densities”, column 2, lines 29-51).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacob’s density 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacob’s power control means by the teaching of Yamaguchi because of the following reasons: (a) to provide a printer with an automatic density adjusting function that can precisely measure densities of C, M and Y colors, (column 2, lines 21-23, Yamaguchi); and (b) determining optimum shadow and brightness colors, while utilizing ink/toner amounts that are no greater than a predefined threshold value as taught by Jacob at column 1, lines 7-9.


Regarding claim 3. Yamaguchi teaches wherein the second color space is cyan-magenta- yellow (“The above object can be accomplished by providing a printer with an automatic density adjusting function that prints a color image on a color photographic paper that has a cyan (C) layer, a magenta (M) layer and an yellow (Y) layer by producing a color of each layer, the printer comprising: a test pattern data producing device that produces test pattern data for printing test patterns of red (R), green (G) and blue (B) colors on the color photographic paper; a printing device that prints the test patterns of R, G and B colors on the color photographic paper according to the test pattern data; a light source that has bright line spectrums of R, G and B colors and throws lights onto the test patterns of R, G and B colors; a light-receiving sensor that has spectral sensitivity characteristics in wavelength areas of R, G and B colors and measures amounts of reflected lights of the test patterns of R, G and B colors; a density measuring device that measures densities of C, M and Y colors according to the amounts of the reflected lights of the test patterns of R, G and B colors that are acquired from the light-receiving sensor; and an adjusting device that adjusts color production of the C, M and Y layers of the color photographic paper so that the measured densities of C, M and Y colors are target densities”, column 2, lines 29-51). 
 
Regarding claim 7. Yamaguchi teaches wherein the print output corresponds with a thermal energy profile applied via a thermal printhead (“The printer operates on the thermo-autochrome (TA) method, and uses a TA paper that produces colors when it is heated and fixes the produced colors when a light of a predetermined wavelength is thrown onto the paper”, column 4, line 42-46 also “As shown in FIG. 3, in the printing part, the thermal head 36, the capstan rollers 38, the HP sensor 40, the Y fixation fluorescent lamp 42 and the M fixation fluorescent lamp 44 are arranged in that order from the upper stream of a feeding route along which the TA paper 50 is fed. The TA paper 50 fed from the upper stream of the feeding route is pinched by the thermal head 36 and a platen roller 62 and pinched by the capstan rollers 38. At the printing, the capstan rollers 38 are driven by the motor, and thus the TA paper 50 is run back and forth in the sub-scanning direction that is indicated by an arrow A and an arrow A'. In the thermal head 36, the multiple heating elements are arranged along the line in the main scanning direction that is perpendicular to the subscanning direction along which the TA paper 50 is fed, and predetermined heat is given to the TA paper 50 so that the color layers produce the colors by a line-by-line basis in synchronization with the feeding of the TA paper 50 in the printing direction indicated by the arrow A”, column 6, lines 45-63).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2020/0112652 to Kroon provides a method for generating device-dependent color values which satisfy a colorant limit for an output device includes, for an input color defined by input values for three color channels in a first device-dependent color space, converting the input values to a hue angle .theta., a saturation S, and value V in a second device-dependent color space. Minimum, maximum and middle ones of the input values are identified. The minimum is set to zero .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672